23 F.3d 399NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Michael C. BENKO, Plaintiff-Appellant,v.John GRZEJKA, Councilman;  Maury Gerson, Councilman;  DonFullem, Fire Marshal;  Manassas City Council;Paul Ebert, Defendants-Appellees,andLinda K. Benko;  Peter J. Kane;  J. Edward McGolrick,Trustee;  Andrew M. Vanderhoff;  Security Bank Corporation;Commonwealth Savings Bank of Virginia, F.S.B., SubstitutedResolution Trust Corporation as Receiver;  ProgressiveHousing Service Corporation;  Estate of J. Roger Cornellier;Cub Run Associates, Incorporated;  J. William Garry, Jr.,Trustee;  Stonewall Title and Escrow, Incorporated;  LeonardKowalski, Prince William Detective;  Wright Realty,Incorporated;  Fidelity & Deposit Company of Maryland, aMaryland Corporation;  United States Department of Justice;John D. Hoagland;  Thomas G. Underwood;  R.F. Wood, VicePresident Loss Prevention, NationsBank;  Bruce A. Gross;Claude T. Compton;  Daniel Morissette;  J.F. CattellAssociation;  R. Jackson Ratcliffe Insurance Agency;Commonwealth's Attorney's Office;  Michael D. Lubeley;Nationsbank of Virginia, N.A., Defendants.Michael C. BENKO, Plaintiff-Appellant,v.Leonard KOWALSKI, Prince William Detective;  United StatesDepartment of Justice;  NationsBank of Virginia,N.A., Defendants-Appellees,andLinda K. Benko;  Peter J. Kane;  J. Edward McGolrick,Trustee;  Andrew M. Vanderhoff;  Security Bank Corporation;Commonwealth Savings Bank of Virginia, F.S.B., SubstitutedResolution Trust Corporation as Receiver;  ProgressiveHousing Service Corporation;  Estate of J. Roger Cornellier;Cub Run Associates, Incorporated;  J. William Garry, Jr.,Trustee;  Stonewall Title and Escrow, Incorporated;  JohnGrzejka, Councilman;  Maury Gerson, Councilman;  Don Fullem,Fire Marshal;  Wright Realty, Incorporated;  Fidelity &Deposit Company of Maryland, a Maryland Corporation;  JohnD. Hoagland;  Thomas G. Underwood;  R.F. Wood, VicePresident Loss Prevention, NationsBank;  Bruce A. Gross;Claude T. Compton;  Manassas City Council;  DanielMorissette;  J.F. Cattell Association;  R. Jackson RatcliffeInsurance Agency;  Commonwealth's Attorney's Office;Michael D. Lubeley;  Paul Ebert, Defendants.Michael C. BENKO, Plaintiff-Appellant,v.COMMONWEALTH SAVINGS BANK OF VIRGINIA, F.S.B., SubstitutedResolution Trust Corporation as Receiver, Defendant-Appellee,andLinda K. Benko;  Peter J. Kane;  J. Edward McGolrick,Trustee;  Andrew M. Vanderhoff;  Security Bank Corporation;Progressive Housing Service Corporation;  Estate of J. RogerCornellier;  Cub Run Associates, Incorporated;  J. WilliamGarry, Jr., Trustee;  Stonewall Title and Escrow,Incorporated;  John Grzejka, Councilman;  Maury Gerson,Councilman;  Don Fullem, Fire Marshal;  Leonard Kowalski,Prince William Detective;  Wright Realty, Incorporated;Fidelity & Deposit Company of Maryland, a MarylandCorporation;  United States Department of Justice;  John D.Hoagland;  Thomas G. Underwood;  R.F. Wood, Vice PresidentLoss Prevention, NationsBank;  Bruce A. Gross;  Claude T.Compton;  Manassas City Council;  Daniel Morissette;  J.F.Cattell Association;  R. Jackson Ratcliffe Insurance Agency;Commonwealth's Attorney's Office;  Michael D. Lubeley;Nationsbank of Virginia, N.A.;  Paul Ebert, Defendants.
Nos. 93-2497, 93-2542, 94-1120.
United States Court of Appeals, Fourth Circuit.
Submitted April 12, 1994.Decided May 4, 1994.

Appeals from the United States District Court for the Eastern District of Virginia, at Alexandria.  Albert V. Bryan, Jr., Senior District Judge.  (CA-93-1179-A)
Michael C. Benko, appellant pro se.
Jack L. Gould, Fairfax, VA;  Stephen Alexander MacIsaac, Angela Marie Lemmon, County Attorney's Office, Prince William, VA;  David I. Pincus, Gary R. Allen, Marion Elizabeth Erickson, Andrea R. Tebbets, United States Department of Justice, Washington, DC;  Nancy Lynn Alper, Sp. Asst. U.S. Atty., Alexandria, VA;  Cynthia Ann Foulk, Mays & Valentine, Alexandria, VA, for appellees.
E.D.Va.
DISMISSED IN NOS. 93-2497 AND 93-2542, AFFIRMED IN NO. 94-1120.
Before WILKINS and NIEMEYER, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
In these consolidated appeals, Michael C. Benko appeals from the district court's orders denying relief on his 42 U.S.C. Secs. 1983, 1985 (1988) complaint.  In No. 93-2497 and No. 93-2542, Benko filed his notice of appeal before the district court had disposed of all claims against all of the parties named in his Complaint.  Therefore, we dismiss these appeals as interlocutory.  See 28 U.S.C. Sec. 1291 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).


2
Our review of the record and the district court's orders in No. 94-1120 discloses that this appeal is without merit.  Benko's 42 U.S.C. Sec. 1985 claim was properly dismissed as he failed to allege that he is a member of any protected class under the statute.   See Griffin v. Breckenridge, 403 U.S. 88 (1971) (claim underSec. 1985 requires a showing of racial animus).  Benko's Sec. 1983 claims were properly dismissed as well.  As to all but six of the Defendants, the requisite state action was not shown.  One of those six Defendants, the Prince William Commonwealth's Attorney, enjoys absolute immunity.   Imbler v. Pachtman, 424 U.S. 409 (1975).  As to the remaining Defendants (Detective Kowalski, Councilman Grzejka, Councilman Gerson, Fire Marshal Fullem, and the Manassas City Council), Benko filed this Complaint well beyond the two-year statute of limitations applicable to Sec. 1983 claims arising in Virginia.   See Wilson v. Garcia, 471 U.S. 261 (1985);  Va.Code Ann. Sec. 8.01-243(A) (Michie 1992).  Accordingly, we affirm the district court's dismissal of Benko's Complaint.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
No. 93-2497--DISMISSED No. 93-2542--DISMISSED No. 94-1120--AFFIRMED.